

115 S3084 IS: Congressional Access to Children’s Detention Facilities Act
U.S. Senate
2018-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3084IN THE SENATE OF THE UNITED STATESJune 18, 2018Mr. Merkley (for himself, Mr. Wyden, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security and the Secretary of Health and Human Services to
			 allow Members of Congress to tour detention facilities that house
			 unaccompanied alien children.
	
 1.Short titleThis Act may be cited as the Congressional Access to Children’s Detention Facilities Act. 2.DefinitionsIn this Act:
 (1)Secretary concernedThe term Secretary concerned means, as applicable— (A)the Attorney General;
 (B)the Secretary of Homeland Security; or (C)the Secretary of Health and Human Services.
 (2)Unaccompanied alien childThe term unaccompanied alien child has the meaning given the term in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)).
			3.Mandatory access to detention facilities housing unaccompanied alien children
 (a)In generalSubject to subsection (c), the Secretary concerned shall allow a Member of Congress to tour any facility in which 1 or more unaccompanied alien children are housed at a time between 8:00 a.m. and 7:00 p.m. on a date requested by the Member of Congress if, not later than 24 hours before midnight on the date requested, the Secretary receives written notice from the Member of Congress that includes—
 (1)the name of the facility; and (2)the date on which the Member of Congress intends to tour the facility.
				(b)Accompanying members of the press
 (1)In generalThe Secretary concerned shall allow 1 or more members of the press to accompany any Member of Congress on a tour of a facility under this section.
 (2)LimitationThe Secretary concerned shall not be required to allow a member of the press accompanying a Member of Congress under paragraph (1) to enter such facility with a still or video camera.
 (c)LimitationThe Secretary concerned may limit a tour under subsection (a) to— (1)in the case of a facility that houses fewer than 50 unaccompanied alien children—
 (A)not more than 5 Members of Congress; and (B)accompanying members of the press under subsection (b); and
 (2)in the case of a facility that houses not fewer than 50 unaccompanied alien children— (A)not more than 10 Members of Congress; and
 (B)accompanying members of the press under subsection (b). 4.Rule of constructionNothing in this Act shall be construed to supersede or modify applicable—
 (1)Federal child welfare laws, including the Adoption and Safe Families Act of 1997 (Public Law 105–89); or
 (2)child welfare laws of any State.